Case 20-10343-LSS Doc 3228 Filed 05/06/21 Page1of2

FILED

— MAY -6 AM 9:46

Justice Lauri Selber Silverstein

BSA Bankruptcy Case . oe cour?

US; BANKR <
824 Market Street APATRICT OF DEL AWARI
6th Floor

Wilmington, DE 79801

Dear Justice Silverstein,

Having to write this makes it more real. Having to mentally try to push the memories out of my
thoughts since | was a teenager has been a mental tug of war. The sexual abuse that | endured during
my time at BSA camp was horrible and not something that a young man should have to deal with. For
the predators, the summer camps were like letting the fox in the henhouse, giving them the biggest pool
of opportunities for their actions.

Not only did this scout counselor abuse me over the course of several days, he continued to pursue me
after | went home. He used every trick in the book to coerce me into being alone so that he could use
his influence to sexually assault me...in the showers, in his tent. Even the day | was leaving the camp ina
bus, he stood outside the window of the bus...just staring at me. He told me ties about my other scout
friends, telling me they were doing these sexual things with him so it would be ok for me to do them
too, He called my home phone to see if my parents would let him continue to see me (in a scout
capacity} and when | declined, he then switched his tactics to get me to keep quiet about what had
happened.

I can still see his face. | can still feel his influence.

The abuse affected my first marriage which ended in divorce, it forced me into a cycle of drug use and
through a cycle of losing jobs due to my mental health. | have never mentioned this to my parents, as |
know they would feel responsible.

After some therapy, some supportive friends and gradual emotional maturity, thankfully | have some
stability in my life.

The hardest part is that | had never said anything at the time... meaning that this predator probably
continued this abuse with countless boys year after year. | could have potentially stopped it, yet | was
too emotionally corrupted, embarrassed, and scared to say anything.

| feel like | finally have a voice.

Please consider the scope and gravity of the negligence of the BSA when you are considering a proper
course of action.

 

 

 
Case 20-10343-LSS Doc 3228 Filed 05/06/21 Page 2 of 2

Lefagedogagdetfecefgeefefeoteyoetfongfel egy yellf ang fy SSPZ0E~TOSST

19Sbl ad VOL ON WIL
“ee. qoo1t +9
_— aAALS LWW HD
ASeD ARMLYNY NIVEL vSZ

pi dS VAMTIS PTAC Lyn] POLLSO ( \

¥SN ¢ HSARN0d

 

 

 
